NO. 12-08-00345-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DASHUN HATCHER.§
	APPEAL FROM THE 87TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TEXAS DEPARTMENT 
OF CRIMINAL JUSTICE-§
	ANDERSON COUNTY, TEXAS
INSTITUTIONAL DIVISION,
APPELLEE





MEMORANDUM OPINION
PER CURIAM
	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in this case was signed
on July 17, 2008.  Appellant timely filed a notice of appeal that failed to contain the information
required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.
	On August 28, 2008, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e).  He was
further notified that unless he filed an amended notice of appeal on or before September 29, 2008,
the appeal would be referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline
for filing an amended notice of appeal has passed, and Appellant has not corrected his defective
notice of appeal.  Accordingly, the appeal is dismissed for failure to comply with the Texas Rules
of Appellate Procedure.  See Tex. R. App. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 



252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV,
2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered October 8, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

















 


(PUBLISH)